Title: To George Washington from Major General William Heath, 9 June 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston June 9th 1778.
                    
                    I am this moment informed that a french Ship of Twenty Guns arrived at Portsmouth on fryday last with a valuable Cargo of Cloathing Arms, Horse furniture &c., for the use of the United States. She left France the 12th of April. War was not declared at that time, but the greatest preparations making for it, both in France & England.
                    Major Courtis and Adjutant Dunckerley never received Commissions none having been sent for Colo. Henleys Regiment. Enclosed is Ensign Winship’s Commission which was lodged with me sometime since, upon receiving your Excellency’s pleasure for his resigning of it. I have the honor to be With great respect Your Excellency’s Most Obedt Servt
                    
                        W. Heath
                    
                